I concur in the conclusion reached in the foregoing opinion, for the reason that the appointment of a guardian in Rhode Island had no effect upon the person or property of the ward in Massachusetts. Mitchell v. Peoples Savings Bank, 20 R.I. 500. And such is the law in Massachusetts — Woodworth v. Spring, 4 Allen, 321; Milliken v. Pratt, 125 Mass. 374, and cases cited. And see Hoyt v. Sprague, 103 U.S. 613; Morgan v.Potter, 157 U.S. 195; Wuesthoff v. Germania Life Ins. Co.,107 N.Y. 580. The ward, Henry C. Chace, when in Massachusetts, was not under the disability of guardianship there, and was, accordingly, sui juris in that State. And certainly in the absence of affirmative proof of fraud upon our law he is entitled to the benefit of the maxim, "Nullus videtur dolo facere qui suojure utitur."
Since this is decisive of the question, I prefer to withhold an expression of opinion as to whether the rule in Medway v.Needham, 16 Mass. 157, supra, decided in 1819, upon the *Page 361 
validity of a marriage celebrated prior to 1770, and which has been much criticised, or the opposing view taken by the House of Lords nearly fifty years later, in Brook v. Brook, 9 H.L. Cas. 145, supra, which has been also much questioned, shall be held to be the law of this State, until such time as a case shall arise in which it shall affirmatively appear that there was a deliberate attempt to evade the provisions of our law and it shall become necessary to determine between them.
The writ will issue as prayed.